Citation Nr: 0733853	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  04-19 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility to Department of Veterans 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	The American Legion




INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1990 administrative denial of the 
Manila, the Republic of the Philippines, VA Regional Office 
(RO), which determined that basic eligibility to Department 
of Veterans Affairs (VA) benefits was not established.  The 
case was previously before the Board in March 2006, when it 
was remanded.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  This 
matter must be returned for compliance with the previous 
remand, consistent with Stegall v. West, 11 Vet. App. 268 
(1998).  That decision provides that a remand by the Board 
imposes upon the RO a concomitant duty to ensure compliance 
with all of the terms of the remand.  Id. at 270- 271.  
Specific matters outlined in the remand, as instructions by 
the Board, were not completed.

As discussed in the prior remand, in September 1990 the RO 
received a response from the service department which stated 
that the appellant did not have service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The appellant has provided a document from the Republic of 
the Philippines Ministry of National Defense dated December 
10, 1987, showing that he had an alias of P.F.  His date of 
birth is September [redacted], 1924, and he reportedly served with 
Sqdrn 12-B 2nd Bn 1st Pampanga Regt.  Accordingly, the Board 
remanded the case for an additional attempt at verification 
of the appellant's claimed period of service by the service 
department.

In April 2006, the AMC made a request to the service 
department for verification of the appellant's service, 
stating, "THE APPELLANT HAS GIVEN THE P.F."  This is an 
unclear request, and not in compliance with the prior remand.  
Furthermore, the service department responded that it could 
not identify a record for the appellant without his service 
number.  Additional development is required on remand, as set 
forth below.

Accordingly, this matter is REMANDED for the following 
actions:

1.  Ask the appellant to provide his 
service number, if available.   

2.  Thereafter, regardless of whether or 
not the appellant responds to the above 
request, contact the service department 
and request reverification of his 
service.  

The request should clearly ask the 
service department to document that its 
reverification of service encompassed a 
search under all personal information 
not previously considered.  As discussed 
above, the appellant has given an alias 
of P.F.  His date of birth is September 
[redacted], 1924, and he reportedly served with 
Sqdrn 12-B 2nd Bn 1st Pampanga Regt., from 
January 1943 to December 1945.  

In making this request, please spell out 
the appellant's alias, as listed in the 
document from the Republic of the 
Philippines Ministry of National 
Defense, dated December 10, 1987.

3.  Finally, readjudicate the claim.  If 
the benefit sought on appeal remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

